Title: John Adams to Abigail Adams, 26 July 1777
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      Philadelphia July 26. 1777 Saturday
     
     At this Moment, I hope you are abed and happy. I am anxious to hear, and the more so because I had no Letter, from you, nor concerning you by the last Post. I wait with Impatience for Monday Morning, when the Post is to arrive.
     I am more Anxious, now, than ever, on another Account. The Enemy’s Fleet has sailed—But to what Place, they are destined, is unknown. Some conjecture Philadelphia, some Rhode Island, and some, that they mean only a Feint and intend soon to return to the North River. If they go to Rhode Island, I suppose they will not remain inactive there, which will throw you and your Neighbourhood into Distress.
     Poor, unhappy I! who have never an opportunity to share with my Family, their Distresses, nor to contribute in the least degree to relieve them! I suffer more in solitary silence, than I should if I were with them.
    